Case 1:21-cv-00923-PAC Document 16 Filed 07/21/21 Page 1of1

‘2
GEORGIA M. PESTANA E
Acting Corporation Counsel THE CITY OF NEW YORK Special Assistant Corporation Counsel
LAW DEP ARTMENT Cell: (917) 499-8632
100 CHURCH STREET
NEW YORK, NY 10007
July 20, 2021
VIA ECF 7 (einer
Hon. Paul A. Crotty ivtill fc Feege @
United States Courthouse The é ) A f PY ONES ©

500 Pear! Street ‘ayy n ie hal on Ok Jvilueah
New York, NY 10007 @ 4 pm Of Vie Llej

Re: L.H. obo O.H. v. NYC. Dep tt of Education, 21-cv-0923 (PAC(RWL) 77"
Dear Judge Crotty:

I am a Special Assistant Corporation Counsel in the office of Acting Corporation
Counsel, Georgia M. Pestana, attorney for Defendant in the above-referenced action, wherein
Plaintiff seeks solely attorneys’ fees, costs and expenses for legal work on an administrative
hearing under the Individuals with Disabilities Education Act, 20 U.S.C. §1400, ef seg., as well
as for this action.

I write to respectfully request a 60-day extension of Defendant's time to respond to the
complaint, from July 23, 2021 to September 23, 2021. I am also requesting that the July 28,
2021 conference be adjourned to September 28, 2021, or a date thereafter that is convenient for
the Court. Finally, due to family health concerns related to the Covid-19 pandemic, I am
requesting that the conference be held via telephone.

Plaintiff consents to these three requests. The requested extension would provide the
undersigned with time to receive and review relevant administrative billing records—which have
not yet been provided to the undersigned, thereby preventing settlement of this matter-—and
request settlement authority from the Comptroller’s Office. We are hopeful that the parties will
settle this matter without the need for further burden on the Court’s time. This is the third
request for an extension of the time to answer. The first request was made on April 2, 2021 and
granted by Your Honor on April 5, 2021, The second request was made on June 10, 2021 and
granted by Your Honor on June 11, 2021.

Aecordingly, Defendant respectfully requests that its time to respond to the complaint be.
exten to September 23, 2021, that the July 28, 2021 conference be adjourned to Septemb
28, 202 ar a date thereafter, and that any conference be held via telephone

 

 
